By the Court.

Benning, J.,
delivering the opinion.
Was the court below right in refusing the injunction ? We think so. There was no warranty of soundness — no deceit — and if the maxim of caveat ernptor, ought hot to apply in such a case, is there any case in which it ought to apply? - We do not know of anything to prevent the maxim from applying in the case. All was fair ; and when that is so, the sale ought to stand, unless there is a warranty and breach. It is to be presumed that both seller and buyer act upon the belief that the sale is to stand. Not to uphold it would, therefore, be really an interference with the contract of the parties, and with the contract as they themselves understood it.
Judgment affirmed.